Citation Nr: 0603722	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  98-04 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for a right 
(major) shoulder disability, currently evaluated as 30 
percent disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.

3.  Entitlement to a temporary total rating based on 
convalescence from surgery performed on October 10, 2002.

REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from February 15 to March 
2, 1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1997 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).

The issues of entitlement to a total rating for compensation 
purposes based on individual unemployability and entitlement 
to a temporary total rating based on convalescence from 
surgery performed on October 10, 2002, will be addressed in 
the REMAND portion of this document.

The Board notes that the veteran had previously perfected an 
appeal of the issue of entitlement to an increased evaluation 
for his right shoulder disability, but the veteran withdrew 
his appeal in September 1995 prior to initiating a new claim 
in June 1996.


FINDINGS OF FACT

1.  VA has notified the veteran of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claim and has 
indicated which portion of that information and evidence, if 
any, is to be provided by him and which portion, if any, VA 
would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

3.  The veteran's service-connected right shoulder disability 
is currently manifested by pain, weakness, fatigue, and 
limitation of motion of the right arm to no less than midway 
between the side and shoulder level.


CONCLUSION OF LAW

The criteria for a disability rating greater than 30 percent 
for a right (major) shoulder disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.73 Diagnostic Codes 
5200, 5201, 5202, 5301 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Inform and Assist
VA has fulfilled its duty to notify and to assist the veteran 
in the development of his claim under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In an August 1997 rating 
decision, the RO denied the veteran's June 1996 claim for an 
increased rating.  Only after this rating action was 
promulgated did VA, on April 23, 2001, provide notice to the 
veteran regarding what information and evidence is needed to 
substantiate his claim for an increased rating, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b) (2005).

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran was not given prior to the 
first RO adjudication of the claim, the notice was provided 
by VA at that time, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, 
Supplemental Statements of the Case (SSOCs), re-adjudicating 
the veteran's claim, was provided to the veteran in May 2003 
and November 2005.  These actions essentially cured the error 
in the timing of the notice.  Additional notice was provided 
to the veteran in a February 20, 2004 letter.

As for VA's duty to assist a veteran, the veteran's service 
medical records, VA medical records, information from the 
veteran's former employers, and private medical records 
identified by the veteran have been obtained.  There is no 
indication that relevant (i.e., pertaining to treatment for 
the claimed disability) records exist that have not been 
obtained.  The duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  The veteran 
was provided VA examinations in December 1996, April 1997, 
January 2001, March 2004, and August 2005 to evaluate the 
severity of his service-connected disability.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of this claim would serve no useful purpose.  VA 
has satisfied its duties to inform and assist the veteran in 
this case.  Also, VA's efforts have complied with the 
instructions contained in the September 2003 Remand from the 
Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Further development and further expending of VA's resources 
is not warranted.

Analysis
Having determined that the duties to inform and assist the 
veteran have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102 (2005).  

The Board has reviewed all the evidence in the veteran's 
claims file, with an emphasis on the more recent medical 
evidence, consisting of VA treatment records dated though 
March 2004; reports of VA examinations conducted in 1996, 
1997, 2001, 2004, and 2005; statements by the veteran's 
former employer; and the contentions by the veteran and his 
representative.  For the purpose of reviewing the medical 
history of the veteran's service-connected disorder, see 
38 C.F.R. §§ 4.1, 


4.2 (2005), the Board also reviewed medical evidence 
developed in connection with prior claims, such as service 
medical records, VA examinations conducted in 1995, VA 
records for hospitalization and treatment between 1992 and 
1995, and private medical records from 1976.  

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, regarding this claim.

The veteran's right shoulder disability has been evaluated 
under Diagnostic Code 5301.  Under Diagnostic Code 5301, a 30 
percent rating is assigned for moderately severe muscle 
injury of the extrinsic muscles of the shoulder girdle of the 
major arm.  A 40 percent disability rating is assigned for 
severe muscle injury.  38 C.F.R. § 4.73, Diagnostic Code 5301 
(2005).  In this case, the record does not show that the 
veteran has even moderately severe muscle disability.  The 
veteran does not have loss of deep fascia or of muscle 
substance or soft flabby muscles in the wound area, with 
moderate loss of deep fascia, muscle substance, or normal 
firm resistance of muscles as compared with the sound side as 
required for a moderately severe rating.  38 C.F.R. § 
4.56(d)(3) (2005).  There is no evidence in the medical 
record that demonstrates severe muscle disability as defined 
by regulation.  See 38 C.F.R. § 4.56(d)(4) (2005).

The veteran's primary symptoms are pain and limitation of 
motion of his right arm.  Turning to Diagnostic Code 5201, a 
30 percent disability rating is assigned when there is 
limitation of the motion of the major arm to midway between 
the side and shoulder level.  A 40 percent disability rating 
is assigned when the range of motion of the major arm is 
restricted to 25 degrees from the side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2005).  There is no evidence that the 
veteran has limitation of motion of his right arm, even with 
consideration of pain, to 25 degrees from his side as 
required for a higher, 40 percent, disability rating.  
Results of VA 


examinations and physical therapy show abduction to no less 
than 80 degrees and forward flexion to no less than 90 
degrees, the lowest range of motion being in March 2004-
these motions being above midway between the shoulder and the 
side.  Further, the VA examiner who evaluated the veteran 
most recently, in August 2005, noted that the veteran had 
additional limitation of motion following repetitive use from 
increased pain, fatigue, weakness, and lack of endurance and 
that the veteran had flare-ups resulting in pain, fatigue, 
weakness, lack of endurance, and incoordination, but that the 
veteran's functional loss based on these considerations 
equated to limitation of abduction to 120 degrees and 
limitation of flexion to 127 degrees.

The Board has also considered other diagnostic codes related 
to the shoulder; however, ankylosis of the right shoulder 
under Diagnostic Code 5200 or impairment of the humerus under 
Diagnostic Code 5202 have not been demonstrated in the 
medical evidence and are not for consideration under the 
facts in the veteran's case.

The preponderance of the evidence is against a higher 
disability rating in this case.  After a thorough review of 
the evidence of record, the Board concludes that the 
veteran's service-connected right (major) shoulder 
disability, is appropriately evaluated as 30 percent 
disabling under either Diagnostic Code 5201 or Diagnostic 
Code 5301.  For each diagnostic code, the veteran's level of 
disability more nearly approximates the criteria for that 
rating than for the higher disability rating.  In reaching 
this conclusion, the Board has considered the overall 
disability picture demonstrated by the record to arrive at 
the appropriate level of functional impairment such to 
provide for fair compensation in this case.  In so doing, the 
Board has carefully considered all applicable statutory and 
regulatory provisions to include 38 C.F.R. §§ 4.40, 4.45, and 
4.59 as well as the holding in DeLuca v. Brown, 8 Vet. App. 
202 (1995), regarding functional impairment attributable to 
pain, particularly in light of the fact that the veteran's 
disability is manifested largely by pain and limitation of 
motion due to pain.  Although the veteran has significant 
pain on motion and has demonstrated weakness and fatigability 
of his shoulder, the Board finds that the 30 percent 
disability rating already assigned 


considers the veteran's functional loss, pain, and weakness 
resulting from his right shoulder disability.  Indeed, were 
the veteran rated solely based upon the limitation of motion 
of his right arm, strict application of the rating criteria 
would result in a disability rating lower than the assigned 
30 percent rating.

The Board notes that additional disability evaluations are 
available for scars that are poorly nourished, with repeated 
ulceration; are tender and painful on objective 
demonstration; or cause any limitation of function.  See 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding 
that evaluations for distinct disabilities resulting from the 
same injury could be combined so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, 7805 (2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2005) 
(the amended rating criteria for scars, effective from August 
30, 2002).  In this case, the veteran has surgical scars on 
his right shoulder.  The scars have consistently been noted 
to be well-healed.  There is no evidence that the scars are 
tender, or limit the function of any part.  Accordingly, the 
preponderance of the evidence is against a separate 
disability rating for the veteran's surgical scars on his 
right shoulder.

In exceptional cases where a schedular evaluation is found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2005).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

The Board notes first that the schedular evaluations for the 
disabilities in this case are not inadequate.  Higher ratings 
are provided for impairment due to shoulder disabilities; 
however, the medical evidence reflects that those 
manifestations are not present in this case.  Second, the 
Board finds no evidence of an exceptional 


disability picture in this case.  To the extent that the 
veteran was hospitalized for surgery on his right shoulder in 
October 2002, that hospitalization is not shown to have been 
for symptoms so unusual as to render impractical the 
schedular rating criteria providing ratings from 
noncompensable to 80 percent for disabilities of the major 
arm and shoulder.

It is undisputed that the veteran's service-connected 
disability has an adverse effect on his employment, but it 
bears emphasizing that the schedular rating criteria are 
designed to take such factors into account.  The veteran was 
unable to continue as a farmer because of his right shoulder 
disability.  However, the schedule is intended to compensate 
for average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155 (West 2002).  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1 
(2005).  Therefore, given the lack of evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes that a remand to the RO for referral of 
this issue to the VA Central Office for consideration of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) is 
not warranted.


ORDER

Entitlement to an increased disability rating for a right 
(major) shoulder disability, currently evaluated as 30 
percent disabling, is denied.


REMAND

Regarding the veteran's claim of entitlement to a total 
rating for compensation purposes based on individual 
unemployability, at VA examinations in 2005, the veteran 
indicated that he was performing outdoor maintenance work for 
the city government and that he was employed part-time 
performing yard work.  A January 2004 VA treatment record 
indicates that the veteran works as a "sheet employee" for 
a firm.  The veteran has not provided information regarding 
his employment status since 1997.  Additional information 
should be obtained.

In the September 2003 Remand, the Board requested that a copy 
of an August 1996 vocational rehabilitation report.  Rather 
than obtaining the veteran's vocational rehabilitation and 
counseling file from the RO, the Appeals Management Center 
(AMC) requested a copy of this report from a VA medical 
center, and the report was not obtained.  The veteran's 
vocational rehabilitation and counseling file should be 
obtained from the RO.  See Stegall v. West, 11 Vet. App. 268 
(1998).

Regarding the veteran's claim of entitlement to a temporary 
total rating based on convalescence from surgery performed on 
October 10, 2002, which was denied by the RO in a March 2003 
rating decision, the veteran has filed a timely notice of 
disagreement with that decision.  The RO has not issued a 
statement of the case (SOC) that addresses this issue.  Where 
a veteran has submitted a timely notice of disagreement with 
an adverse decision and the RO has not subsequently issued a 
SOC addressing the issue, the Board should remand the issue 
to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. 
App. 238, 240-241 (1999).

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

1.  Contact the veteran, provide VA Form 
21-8940, and request that he provide 
information regarding his employment 
since 1997.  If the veteran provides new 
information contact the veteran's 
employers to obtain information about the 
veteran's employment and associate all 
responses with the claims file.

2.  Obtain the veteran's vocational 
rehabilitation and counseling file and 
associate it with the claims file.  (The 
veteran underwent counseling in 1996.)

3.  With regard to the veteran's claim of 
entitlement to a total rating for 
compensation purposes based on individual 
unemployability, after the development 
requested above has been completed to the 
extent possible, review the record.  If 
the benefit sought on appeal remains 
denied, furnish a supplemental statement 
of the case (SSOC) to the veteran and his 
representative and give them the 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.

4.  Furnish a statement of the case (SOC) 
regarding the issue of entitlement to a 
temporary total rating based on 
convalescence from surgery performed on 
October 10, 2002, to the veteran and his 
representative and give them the 
opportunity to respond thereto.

If the claim remains denied, notify the 
veteran and his representative of the 
time limit within which an adequate 
substantive appeal must be filed and of 
the requirements for an adequate 
substantive appeal in order to perfect an 
appeal of the issue.

If, and only if, a timely and adequate 
substantive appeal is received, the claim 
should then be returned to the Board for 
further review, as appropriate.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires 


that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


